Citation Nr: 0822315	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-09 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 20, 
2001, for the assignment of 70 percent disability rating for 
service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 20, 
2001, for the grant of a total disability rating due to 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC).

At this point, the Board must address the procedural posture 
of the veteran's appeal.  The RO has certified for appeal the 
issues of entitlement to an increased rating in excess of 70 
percent for PTSD and earlier effective dates for the award of 
70 percent for PTSD and a TDIU.  Despite what issues the RO 
has certified, the Board finds that the only issues that are 
appropriately before it are the earlier effective date 
claims.

The veteran originally filed claims in September 1999 for an 
increased rating for PTSD (greater than 50 percent) and for a 
TDIU.  Both claims were denied by the RO in a December 1999 
rating decision.  The veteran perfected an appeal in February 
2000.  In March 2001, the Board remanded these claims to the 
Appeals Management Center (AMC).  In August 2003, the AMC 
granted an increase to 70 percent for the veteran's PTSD and 
also granted the veteran's claim for a TDIU.  The effective 
date assigned for both grants was July 20, 2001.  

By the veteran's statement submitted in September 2003, he 
indicated his satisfaction with the August 2003 decision 
regarding his appeal and his wish to withdraw his appeal.  As 
the grant of a TDIU would be considered a full grant of the 
benefit sought, that issue no longer remained outstanding.  
However, since the highest rating permissible under the 
rating schedule had not been awarded for the veteran's PTSD, 
that issue remained in controversy.  Thus, by his September 
2003 statement, the veteran effectively withdrew his appeal 
seeking a higher disability rating for his PTSD.  This was 
the entire appeal that remained pending at that time.

By letter issued in May 2004, the veteran was advised of the 
effect the August 2003 decision had on his compensation.  
This letter clearly stated that, since he had withdrawn his 
appeal, it was now considered satisfied.  

However, the veteran was previously represented by Attorney 
Richard A. LaPointe.  In July 2004, Attorney LaPointe 
submitted a statement entitled Notice of Disagreement in 
response to the May 2004 letter expressing that the veteran 
is still seeking a higher rating for his PTSD in addition to 
seeking an earlier effective date for the grant of 70 percent 
for PTSD and a TDIU.  

The May 2004 letter, however, was not a decision but was 
merely correspondence from VA advising the veteran of the 
effect the August 2003 decision had on his compensation.  As 
the veteran had withdrawn his appeal seeking a higher 
disability rating for his PTSD in September 2003, there was 
no appeal pending at the time Attorney LaPointe submitted the 
July 2004 Notice of Disagreement.  Thus, the Board finds that 
Attorney LaPointe's Notice of Disagreement is actually a new 
claim for a higher disability rating for the veteran's PTSD.  
Even though the RO continued to adjudicate that issue as if 
in appellate status, the Board finds that the issue of 
entitlement to a disability rating in excess of 70 percent 
for PTSD is not appropriately before it as no rating decision 
has been issued.  Thus the Board REFERS a claim for 
entitlement to a disability rating in excess of 70 percent 
for PTSD back to the RO for appropriate development and 
adjudication.

The Board does find, however, that the earlier effective date 
claims are appropriately before it as the July 2004 Notice of 
Disagreement was timely filed within one year after the 
August 2003 decision that assigned effective dates for the 
benefits granted, and a timely substantive appeal was 
submitted perfecting the appeal.  This decision, therefore, 
addresses these issues alone.

FINDINGS OF FACT

1.  There is medical evidence that establishes that the 
veteran's PTSD was productive of occupational and social 
impairment with deficiencies in most areas at the time the 
veteran's claim was filed in September 1999.

2.  The medical evidence establishes that the veteran was 
unable to work due to his service-connected PTSD at the time 
the veteran's claim was filed in September 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 3, 1999, 
for the grant of a 70 percent disability rating for PTSD are 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.158, 3.160, 3.400 
and 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an effective date of September 3, 1999, 
for the grant of a TDIU are met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, and 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 3.158, 3.160, 3.400 and 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

As previously noted, the veteran's claims for an increased 
disability rating for PTSD and a TDIU were granted in an 
August decision of the AMC.  Through his representative, the 
veteran timely disagreed with the assignment of the effective 
date for these grants.  Thereafter the RO provided notice to 
the veteran in July 2007 of how to establish entitlement to 
an earlier effective date.  However, since the veteran's 
claim was initially one for an increased disability rating 
and entitlement to a TDIU, which have been granted, the Board 
finds that VA's obligation to notify the veteran was met as 
these claims were obviously substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any 
deficiency in the July 2007 notice relating to the veteran's 
appeal for an earlier effective date is not prejudicial to 
the veteran.

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if the benefits sought 
are awarded.  However, given the grant of the veteran's 
claims, it is clear that enough evidence has been submitted 
to support his claims for an earlier effective date.  Thus 
the Board finds that the veteran has not been prejudiced by 
VA's failure to provide notice earlier on these elements of 
his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from October 
1998 through May 2006.  The veteran did not identify any 
private medical treatment for his PTSD.  The veteran was 
notified in the rating decision, Statements of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  He 
has not identified any additional evidence relevant to his 
claim not previously considered.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  The effective date of an award of 
increased compensation can be the earliest date as of which 
it was ascertainable that an increase in disability has 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(o)(2) (2007).  See Hazan v. Gober, 
10 Vet. App. 511 (1997).  The award of an increased rating 
should normally be effective either on the date of receipt of 
the claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.  A TDIU claim is 
a claim for increased compensation, and the effective date 
rules for increased compensation apply to a TDIU claim.  See 
Hurd v. West, 13 Vet. App. 449 (2000).

In order to determine whether an effective date earlier than 
July 20, 2001, is warranted, the Board must consider whether 
the evidence prior to that date (but no earlier than one year 
prior to the veteran's claim) establishes that the veteran's 
PTSD warranted a 70 percent disability rating.  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130 
(2007).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 
at 443. 

Under the General Rating Formula for Mental Disorders, a 50 
percent disability rating requires a showing of:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130 (2007).

The veteran's claim for a disability rating in excess of 50 
percent was received by the RO on September 3, 1999.  On 
October 5, 1999, a social survey was conducted related to the 
veteran's claims.  The social worker who conducted the survey 
noted that the veteran was generally pleasant and cooperative 
to the interview process although at times he did swear and 
showed signs of anger, which he kept pretty much under 
control.  He was neat and clean although informally dressed.  
His personal hygiene, however, left something to be desired.  
At the end of the interview, he was referred to the seventh 
floor for immediate intervention, but he refused.  

The veteran reported being divorced for the second time in 
March 1999, and he reported having four children from his two 
marriages.  At the time of the interview, he was living with 
his oldest daughter, her boyfriend and his grandchild in a 
mobile home that his daughter owned.  The veteran reported 
having three siblings (one deceased) and six step brothers 
and sisters.  He did not maintain contact with any of them.  
The veteran also reported that, after service, he had many, 
many jobs of a short-term nature.  He stated that he would no 
sooner be hired, then he was fired.  The longest job he held 
was 11 months as a welder.  He was currently unemployed and 
had had no employment since 1989 because of his PTSD.  He 
also had had heart surgery within the past two years.  He 
denied any history of drug abuse, but admitted to abusing 
alcohol until 1997.  He acknowledged inpatient admissions for 
his PTSD at multiple VA medical facilities, but none 
recently.  He also acknowledged receiving outpatient 
psychiatric care in the past, but not currently, claiming 
that as soon as his doctor/intern was trained, "they dropped 
me."  
He referred that his current symptoms included extreme 
agitation which comes on easily; being very short-fused and 
taking it out on undeserving people; waking up at cars 
backfiring and wondering where he is at; being easily 
startled; having difficulty sleeping; being a loner - avoids 
crowds, gets nervous and agitated; long-time depression; and 
not caring about life (not currently suicidal, "but not far 
from it").

Thereafter, the veteran underwent a PTSD examination on 
October 13, 1999, at which he reported having been bothered 
by symptoms of PTSD since his days in the service, and that 
the symptoms had disrupted two marriages and other 
relationships.  He also reported having been unable to work 
due to symptoms of PTSD since approximately 1989.  It was 
noted that the veteran had been seen for outpatient therapy 
at the Syracuse VA medical facility since at least 1980, but 
has been involved with the system in terms of treatment for 
many, many years prior to that.  He also has had previous 
hospitalizations.  It was further noted that the veteran was 
currently without treatment for his psychological problems as 
his last treatment provider at the Syracuse VA left, and he 
has not been assigned another worker.  

On mental status examination, the veteran was noted to look 
older than his stated age of 51.  He came into the interview 
slightly agitated with noticeable resentment about the 
system.  After he began to talk with the examiner, he did 
calm and was able to complete the interview without any 
difficulty.  His thoughts were clear and coherent, and there 
were no reported symptoms of psychosis.  No bizarre content 
or unusual thinking was observed.  His speech was at the 
normal rate and volume, and he was well-oriented in all 
spheres.  Thought content was positive for preoccupation with 
his experience in the Vietnam War and his difficulty being 
able to fit into the world since that time.  His mood was 
depressed and extremely irritable, and his affect was 
consistent with his mood.  

Symptoms of PTSD included continued intrusive recollections 
of events in the war; extreme psychological distress to any 
type of external cues that remind him of his war experiences 
including cars backfiring and other loud noises; and being 
extremely bothered by any exposure to war content on the 
television and even other violent events (e.g., school 
shootings).  He responds to the stimuli by having extreme 
anger and irritability with aggressive ideation.  He reported 
that since his physical condition has declined, he has been 
less aggressive, but continues to have extremely aggressive 
ideation due to his extreme resentment and extreme 
irritability.  He also reported that he tries to avoid all 
situations that would arouse such experiences in him and, for 
the most part, isolates himself at home in his mobile home.  
He reported being estranged from others and unable to be 
close to most people in his life.  He reported having concern 
for his daughter and trying to keep himself alive for his 
daughter and wants to be close to his grandson, but has a 
hard time being able to be around him without extreme 
feelings of irritation.  He felt hopeless about his life and 
said that life is really not worth living.  He had had 
frequent thoughts of wishing he were dead, but had no active 
suicidal ideation or plans at that time.  He had extreme 
difficulty falling and staying asleep and, as mentioned 
previously, extreme outbursts of anger and being extremely 
irritable.  He would often be hypervigilant and have an 
exaggerated startle response.  His insight to his symptoms 
was good, and his judgment for those matters analyzed was 
adequate, although his interpersonal judgment at times was 
impaired.  He was considered competent to handle any funds.

The diagnosis was PTSD with current stressors listed as 
unemployment, social isolation and heart condition.  A global 
assessment of functioning score of 45 was assigned given the 
veteran's serious impairment in his social and occupational 
functioning.  The examiner's opinion was that the veteran's 
overall functioning was the serious range.  

VA treatment records indicate the veteran attempted to return 
to treatment at the VA in Syracuse.  He was seen in December 
1999 in Outpatient Mental Health.  The treatment note 
indicates the veteran was under a good deal of stress living 
in a small trailer with his daughter, her boyfriend and three 
year-old son and trying to help support them but feeling 
unable to do so due to his PTSD and cardiac condition.  As a 
result, it was noted that the veteran's PTSD had become more 
symptomatic with flashbacks, nightmares, survivor's guilt, 
hypervigilance, depression and irritability.  It was noted he 
had not worked for many years.  He had had no recent drinking 
or physical conflicts but was quite irritable at times.  He 
was not suicidal.  Although the treatment note indicates the 
veteran was to be seen again in one month, there are no 
additional records of treatment at the Syracuse facility.  

The next mental health treatment record available is when the 
veteran was seen on July 20, 2001, at the Auburn VA medical 
facility for a mental health consult in connection with him 
transferring treatment to that facility.  This treatment note 
indicates that the veteran was taking sertraline and 
quetiapine for his PTSD.  He was noted to be isolated, with 
few supports and few goals.  On mental status examination, he 
was depressed and irritable, non-psychotic, and not suicidal.  
The diagnoses were major depressive disorder and PTSD.  A GAF 
score of 42 was assigned.  [This examination was the basis 
for assignment of the effective date of the grants of a 70 
percent disability rating for the veteran's PTSD and a TDIU.]

The Board finds that the preponderance of the evidence is in 
favor of granting an effective date of the grant of a 70 
percent disability rating of September 3, 1999, the date of 
the veteran's claim.  The Board does not find there to be any 
significant differences between the veteran's mental health 
condition at the time of the VA examination in October 1999 
and the mental health consultation on July 20, 2001.  The 
veteran reported experiencing the same symptoms of his PTSD 
at both evaluations.  The only difference was that he 
reported a worsening of his depression at the July 2001 
evaluation.  Both evaluation reports show the veteran was 
isolated from others, unable to establish and maintain 
meaningful relationships, extremely irritable and depressed.  
He had problems with such symptoms as nightmares, flashbacks, 
intrusive thoughts, hypervigilance, exaggerated startle 
response and avoidance.  He had no interest in any activities 
and, although not suicidal, had no interest in life or the 
future.  

Furthermore, the Board finds that the veteran's GAF scores of 
45 and 42 are not significantly different such that a 
different disability rating would be warranted.  GAF scores 
are highly probative as they relate directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  The October 1999 examiner stated that the 
veteran had serious impairment in his social and occupational 
functioning, thus giving him a GAF score in the serious range 
(i.e., 45).  The GAF score of 42 given in July 2001 thus only 
indicates a small increase in the veteran's impairment of 
social and occupational functioning since October 1999.  As 
both 45 and 42 scores are in the lower serious range, the GAF 
score of 45 is strong evidence that a 70 percent disability 
rating is warranted prior to July 20, 2001.

Thus, the Board finds that the medical evidence is sufficient 
to establish that a 70 percent disability rating is warranted 
for the veteran's PTSD as early as October 13, 1999.  Since 
an effective date for an award of an increased rating should 
normally be the date of receipt of the claim or on some date 
in the preceding year, the Board finds that the effective 
date for the grant of 70 percent disability rating for PTSD 
should be September 3, 1999, the date of the veteran's claim.  
An earlier date is not warranted as there is no medical 
evidence from the one year prior to September 3, 1999, 
showing that the veteran's PTSD had worsened.  There are no 
VA treatment records or examinations within the one year 
prior to receipt of the veteran's current claim for an 
increased disability rating.   The first relevant medical 
note in the record is a December 1998 telephone contact note 
that shows that the veteran was calling about needing to 
continue his psychotherapy as his therapist had left and he 
had been waiting to be reassigned.  Prior to that, the last 
psychotherapy note is from July 1998, more than one year 
prior to the veteran's current claim.  VA treatment records 
show the veteran did not resume therapy until December 1999.  

Accordingly, the Board grants an earlier effective date of 
September 3, 1999, for the award of a 70 percent disability 
rating for PTSD.  In doing so, the Board notes that the 
veteran now meets the schedular criteria for a TDIU under 
38 C.F.R. § 4.16 as of that date.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2007).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
In reaching such a determination, the central inquiry is 
whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2007).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board finds that the preponderance of the evidence is in 
favor of granting an earlier effective date of September 3, 
1999, for the grant of a TDIU as well.  Since the veteran 
meets the schedular criteria, the only inquiry is whether the 
veteran, in fact, was unable to obtain or maintain 
substantial employment.  In the present case, the Board 
answers that inquiry in the negative.

The evidence shows that the veteran has not been employed 
since 1989 due to his PTSD symptoms.  The veteran has 
reported that, even prior to that, he had been unable to 
maintain a job for any length of time, the longest being 11 
months.  Although there is evidence that the veteran has a 
non-service-connected heart condition that would limit his 
ability to be employed, that has only been since 
approximately 1997, well after the veteran stopped working.  
In addition, the veteran underwent a VA examination in 
February 2003 at which the examiner stated that the veteran's 
heart problems would not restrict him from all employment, 
only those requiring physical strength such as labor or 
mechanic work.  Rather his PTSD restricts him from working at 
any job because the veteran is unable to deal with day-to-day 
stressors and his extreme difficulty relating to others.  The 
October 1999 VA examination report indicates that the veteran 
experiences extreme anger and irritability with aggressive 
ideation, and he has a history of physical assaults and 
arrests for these.  Finally, the February 2003 examiner noted 
in his report that he reviewed the veteran's Vocational 
Rehabilitation folder.  This record shows that the veteran 
was in Vocational Rehabilitation for a short period in 1991, 
but dropped out because, pursuant to a social worker's 
comments, his anxiety and depression were making it 
impossible for him to do what was necessary to attend 
college.  

The Board finds this evidence is sufficient to establish that 
the veteran was unemployable prior to July 20, 2001, due to 
his PTSD.  As the veteran became schedularly entitled to a 
TDIU on September 3, 1999, the Board assigns that date as the 
effective date for the grant of a TDIU as well.  Thus the 
veteran's appeal for an earlier effective date for the grant 
of a TDIU is granted.







ORDER

Entitlement to an effective date of September 3, 1999, for 
the assignment of 70 percent disability rating for service-
connected post traumatic stress disorder (PTSD) is granted.

Entitlement to an effective date of September 3, 1999, for 
the grant of a total disability rating due to individual 
unemployability (TDIU) is granted.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


